                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


EMANUEL LEROY BROWN,                              2:18-CV-13675
#576485,
                                             OPINION AND ORDER
            Petitioner,                       DISMISSING CASE

      vs.

STATE OF MICHIGAN,

            Respondent.


     On November 21, 2018, Michigan prisoner Emanuel Leroy Brown
(“Petitioner”) filed a “Motion for Extension to File Federal Habeas

Corpus,” dated November 10, 2018. ECF No. 1. But he did not submit a

petition for a writ of habeas corpus that complies with the Federal Rules

of Civil Procedure and the Rules Governing Section 2254 Cases. He also

did not submit either the filing fee or an application to proceed in forma

pauperis. On November 30, 2018, Magistrate Judge Whalen issued an

Order to Correct Deficiency requiring Petitioner to submit a habeas

petition and either pay the filing fee or submit an application to proceed

in forma pauperis within 21 days of the order. ECF No. 2. The order

provided that if he did not do so, his case would be dismissed. Petitioner

has not corrected any of the deficiencies.



                                     1
     A party must file a complaint to institute a civil action in federal

court. See Fed. R. Civ. P. 3 (“[a] civil action is commenced by filing a

complaint with the court.”). Prior to the filing of a complaint, “an action

has not ‘commenced’ within the meaning of the Federal Rules” and the

Court lacks subject matter jurisdiction to grant relief against any named

defendants. See Lusick v. City of Philadelphia, No. 12-cv-5150, 2013 WL

1187064, *2 (E.D. Pa. March 21, 2013); see also Gibson v. Department of

Corrections, No. 5:07-cv-255-RS-EMT, 2007 WL 3170688, *1 (N.D. Fla.

Oct. 30, 2007) (a party “cannot commence a civil action by filing a

motion”); see also Luna v. Ford Motor Co., No. 3:06-0658, 2007 WL
837237 *2 (M.D. Tenn. March 14, 2007) (“Prior to the filing of a complaint

a court lacks subject matter jurisdiction and is powerless to grant

preliminary injunctive relief.”); Illinois Blower, Inc., v. Deltak, 2004 WL
765187, *2 (N.D. Ill. Apr. 7, 2004) (“jurisdiction does not attach until a

complaint is actually filed”).

     The United States Supreme Court has held that a petition for writ

of habeas corpus begins with the filing of an application for habeas corpus

relief – the equivalent of a complaint in an ordinary civil case. Woodford

v. Garceau, 538 U.S. 202, 208 (2003). Habeas petitioners must meet the
heightened pleading standards set forth in the Rules Governing Section

2254 Cases. McFarland v. Scott, 512 U.S. 849, 855 (1994). Those rules

provide, in relevant part, that a habeas petition must:



                                     2
           (1) specify all the grounds for relief available to the
           petitioner;
           (2) state the facts supporting each ground;
           (3) state the relief requested;
           (4) be printed, typewritten, or legibly handwritten;
           and
           (5) be signed under penalty of perjury by the
           petitioner or by a person authorized to sign it for
           the petitioner under 28 U.S.C. § 2242.
Rule 2(c), Rules Governing Section 2254 Cases. Additionally, the petition

must “substantially follow either the form appended to [the habeas] rules

or a form prescribed by a local district court rule.” Rule 2(d), Rules

Governing Section 2254 Cases. “A prime purpose of Rule 2(c)’s demand

that habeas petitioners plead with particularity is to assist the district

court in determining whether the State should be ordered to ‘show cause
why the writ should not be granted.’” Mayle v. Felix, 545 U.S. 644, 656

(2005) (citation omitted). The Court has authority to dismiss before

service any petition in which it plainly appears that the petitioner is not
entitled to relief. Rule 4, Rules Governing Section 2254 Cases.

     Petitioner’s pleadings fail to meet these standards. He also failed to

comply with the Court’s prior order to submit a habeas petition. The
Court is therefore unable to conduct a preliminary review of the case as

required under Rule 4. Moreover, Petitioner has failed to pay the

required filing fee or submit an in forma pauperis application as required

by the Court’s prior order. The Court shall therefore dismiss this case

without prejudice for failure to comply with the Federal Rules of Civil


                                      3
Procedure and the Rules Governing Section 2254 Cases, as well as this

Court’s prior order.

     Accordingly, for the reasons stated, the Court DISMISSES this

case. This dismissal is without prejudice, meaning that Petitioner may

bring a new civil action by following the rules and filing a proper habeas

petition under 28 U.S.C. § 2254, and either paying the filing fee or

properly submitting an in forma pauperis application. The Court makes

no determination as to the merits of any such petition. This case is closed

and will not be reopened.


     IT IS SO ORDERED.

                                  s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  UNITED STATES DISTRICT JUDGE

Dated: July 3, 2019




                                     4
